979 A.2d 489 (2009)
293 Conn. 921
Maureen J. KHAN
v.
Jonathan K. HILLYER.
SC 18450
Supreme Court of Connecticut.
Decided September 17, 2009.
John F. Geida, Bethany, in support of the petition.
The plaintiffs petition for certification for appeal from the Appellate Court (AC 30769) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the appeal from the trial court's order of contempt?"
VERTEFEUILLE and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18450.